Citation Nr: 0945047	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran had active qualifying service in the United 
States Armed Forces in the Far East (USAFFE) from December 
1941 to January 1943 and from April 1945 to March 1946.  He 
was a prisoner of war (POW) of the Japanese Government from 
May 1942 to January 1943.  

While the evidence of record is not conclusive as to the 
legal status of the appellant's marriage to the Veteran, the 
Veteran's death certificate reflects that the appellant is 
the Veteran's surviving spouse.  Further inquiry into the 
status of the Veteran's marriages is not required at this 
time, as the appellant's eligibility to receive benefits on 
behalf of the Veteran is not in question where the evidence 
is against entitlement to the benefit sought.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which continued the 
previous denial of the appellant's claim for service 
connection for the Veteran's cause of death. 

This appeal was subject to a prior remand by the Board in 
August 2008 to ensure compliance with due process 
requirements.  The record has been adequately developed in 
substantial compliance with all prior Board remand 
instructions and has now been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim for service connection for the cause of the 
Veteran's death was by rating decision issued in February 
1989.

2.  The February 1989 rating decision denied the claim based 
upon the absence of evidence that a disability of service 
origin was a principal or contributory cause of the Veteran's 
death.  

3.  Evidence presented since the February 1989 denial is 
generally duplicative in nature and does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 1989 rating decision is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1988).  

2.  The evidence added to the record since February 1989 is 
not new and material, and the claim of service connection for 
the cause of the Veteran's death is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in April 2006, July 2007, and 
December 2008, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the December 2008 notice informed the 
appellant of the appropriate standard for new and material 
evidence and explained that in order to reopen the case, any 
additional evidence submitted must relate to a relationship 
between the cause of the Veteran's death and a disability of 
service origin, because the absence of such evidence was the 
reason for the previous denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Regarding the duty to assist, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See 38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2008).  As discussed above, in this 
case, the AOJ complied with VA's notification requirements 
and informed the appellant of the information and evidence 
needed to substantiate her claim.  The appellant identified 
certain VA and private medical records, but stated generally 
that the Veteran did not seek treatment from such providers 
because of the expense of travelling to these medical 
offices.  See VA Form 21-4142, May 2006.  Furthermore, the 
private providers identified were reported as being deceased 
or having closed offices.  Id.  The remaining treatment 
records identified had been associated with the claims file 
during the Veteran's lifetime.  Thus, without any new source 
of available evidence relevant to the claim identified , no 
further assistance required.  VA's duties to notify and 
assist have been fulfilled.

New and Material Evidence

A review of the record reveals that the appellant's claim for 
service connection for the cause of the Veteran's death was 
originally denied by a February 1989 rating decision which 
determined that the evidence did not show that a disability 
of service origin was causally related to the Veteran's 
death.  The appellant did not appeal this decision and it 
became final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§§ 3.160, 19.129, 19.192 (1988).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since the last final disallowance of the claim in February 
1989, the claimant submitted numerous duplicate military 
records pertaining to the Veteran's service, and his status 
as a former POW.  She also submitted duplicate medical 
records, personal statements that are cumulative of evidence 
previously presented, and basic eligibility documents 
pertaining to the death of a purported former spouse of the 
Veteran.  

Generally speaking, this evidence is not new, in that it had 
previously been considered by agency decision makers.  While 
certain documents, in particular those pertaining to the 
Veteran's previous marriage and the conclusion thereof, may 
be new and potentially relate to an unestablished fact 
necessary to substantiate the claim, they do not raise a 
reasonable possibility of substantiating the claim.  
Specifically, there is no evidence that establishes that the 
Veteran's death is due to a disability of service origin.  As 
such, the evidence submitted since the last final denial, 
where new, is not material to the claim in that it does not 
raise a reasonable possibility of substantiation.  Therefore, 
the Board finds that no new and material evidence has been 
submitted and the claim for service connection for the cause 
of the Veteran's death is not reopened.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the appellant's 
claim to reopen the issue of entitlement to service 
connection for the cause of the Veteran's death.  As such, 
that doctrine is not applicable in the instant appeal and her 
claim must be denied.  


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


